Citation Nr: 1642481	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-47 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for sinusitis.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to September 15, 2015, and in excess of 20 percent thereafter for status post superior labrum from anterior to posterior (SLAP) repair, right shoulder.

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a left ankle fracture.

4.  Entitlement to an initial evaluation in excess of 10 percent for a thoracolumbar spine disability.

5.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right hip injury.

6.  Entitlement to an initial compensable evaluation for residuals of a tear of the labrum of the left shoulder.

7.  Entitlement to an initial compensable evaluation for residuals of a right ankle fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1983 to June 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii and a November 2010 Decision Review Officer Decision of the Atlanta RO in Decatur, Georgia.  The RO in St. Petersburg, Florida is currently the Agency of Original Jurisdiction (AOJ).

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In February 2015, the Veteran and his spouse testified at a hearing at the St. Petersburg RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board in April 2015, it was dismissed in part and remanded in part for further development and adjudicative action.

The Board notes that the Veteran has filed a timely Notice of Disagreement with regard to a July 2015 RO decision denying increased ratings for residuals of skin cancer and bilateral plantar fasciitis.  While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999), in the current case, unlike in Manlincon, the RO fully acknowledged this Notice of Disagreement in July 2016 and is currently processing the Veteran's claims.  As such, no action will be taken by the Board at this time, and those issues will be the subject of a later Board decision, if ultimately necessary.

The issue of entitlement to an increased rating for sinusitis is addressed in the instant decision while the other issues on appeal are addressed in the REMAND that follows the ORDER of this decision.


FINDING OF FACT

During the period of the claim, the Veteran's chronic sinusitis has been manifested by more than six non-incapacitating episodes a year; neither chronic osteomyelitis following radical surgery nor nearly constant sinusitis has been present during the period of the claim.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, but no higher, for chronic sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6510 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained.  The Veteran was also afforded a February 2015 hearing before the undersigned Veterans Law Judge.  Moreover, the Veteran has been afforded adequate VA examinations with respect to his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the December 2007, May 2012, and September 2015 VA examiners performed physical examinations of the Veteran, took into account the Veteran's statements and treatment records, and provided all information required for rating purposes.

The Veteran's claim was remanded by the Board in April 2015 to obtain outstanding VA medical records and to afford him a current examination to evaluate the severity of his chronic sinusitis.  The Veteran attended a September 2015 VA examination in connection with his claim and outstanding VA medical records were obtained and associated with the evidence before the Board.  Accordingly, the Board finds that the AMC substantially complied with the April 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The Veteran's sinusitis is currently rated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6510, which pertains to chronic parasinusitis.

Diagnostic Codes 6510 through 6514 contemplate various types of sinusitis, each of which is rated based on the criteria in the General Rating Formula for Sinusitis (General Formula).  Under the General Formula, a noncompensable evaluation contemplates sinusitis detected by X-rays only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of Veteran's chronic sinusitis.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability in question.

The Veteran filed a claim for entitlement to service connection for sinusitis in August 2007, and in May 2008 the RO granted service connection for sinusitis and assigned a noncompensable rating.  The Veteran disagreed with the assigned rating and in a November 2010 rating decision, the RO increased his disability evaluation to 10 percent throughout the period of the claim.  The Veteran continues to assert that he is entitled to a higher evaluation for his chronic sinusitis.

Initially, the Board notes that the clinical evidence of record demonstrates diagnoses of sinusitis and allergic rhinitis.  Service connection is only in effect for sinusitis.  However, it is common knowledge that symptoms associated with rhinitis and sinusitis overlap due to their general nasal cavity location.  Moreover, the medical record demonstrates that both disorders may manifest at the same time and does not clearly delineate nasal congestion episodes solely related to sinusitis or allergic rhinitis on all occasions.  As such, the Board will presume that all episodes of treatment are related to the Veteran's service-connected chronic sinusitis, unless clearly and specifically diagnosed otherwise.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected disability from those of a service-connected disability, the reasonable doubt doctrine dictates that all symptoms be attributed to a veteran's service-connected disability).

In late May 2007, approximately one month prior to separating from active duty, the Veteran sought treatment for a sinus infection.  The Veteran reported sinus pain, night sweats, green drainage, and nasal congestion for greater than ten days.  The examiner documented nasal mucosa, found the nose was swollen, and that there was thick, yellow drainage.

A December 2007 letter from a private physician reflects the Veteran was last seen in September 2006 for chronic sinusitis with recurring infections, mucus, and pressure.  The September 2006 evaluation revealed thickened mucus in the sinus cavities and evidence of prior sinus surgery; the Veteran was treated with long term antibiotics.  A computerized tomography (CT) scan was performed after three weeks of antibiotics, which still showed some thickening on both maxillary sinuses, worse on the right than left.  The physician indicated the Veteran was placed on saline irrigation and Mucinex to keep mucus thin, but that he would probably continue to experience chronic sinus symptoms with intermittent infections that could require medical attention and intervention.

At a December 2007 VA examination, the Veteran reported his sinusitis began in 1983 and that he had surgery in 1996.  He indicated he still experienced sinus congestion five days a week and that he was treated with sinus irrigation and occasional Sudafed and Afrin.  Infections requiring antibiotics occurred three times a year.  The Veteran stated his sinusitis affected his sleep because he was required to sleep upright to allow for sinus drainage and that his work and daily activities were affected because he was drowsy.  The examiner found the Veteran's nose, sinuses, mouth, and throat were normal and there was no frontal or maxillary tenderness. 

At a July 2008 private treatment appointment, the Veteran reported recurring infections, congestion, and pressure; at that time he experiencing a sinus flare-up with congestion and bad odor.  The examiner placed the Veteran on daily saline irrigations and prescribed an antibiotic.  Two weeks later, the Veteran reported severe congestion for the past two days; on examination the right side of the nose was severely congested and the left side was clear.  The Veteran stated episodes typically would begin with right side congestion and follow several days later with severe infection.  On examination, the right side of the nose was severely congested and the left side was clear.  The examiner decongested the Veteran's right nostril and found severe polypoid congested changes in the ethmoid and maxillary areas; there was no purulence.

At an August 2008 appointment, the examiner found some congestion in the ethmoid and maxillary antrostomies, although significantly less than before.  The Veteran was given an additional ten days of antibiotic medication and prednisone.  The examiner described the Veteran's chronic sinusitis as manifested by a history of recurring congestion and infection "on an ongoing basis, despite aggressive medical therapy."  A CT scan revealed evidence of postsurgical changes and there was significant mucosal edema in the anterior ethmoid and maxillary sinus regions bilaterally, although it appeared to be well aerated.  After the Veteran completed 21 days of antibiotics, a follow-up CT scan was performed which revealed mucosal thickening of the maxillary sinus in the ethmoid region, right greater than left.  Examination revealed mild to moderate mucosal edema, but not as severe as was seen last time.  The Veteran indicated his usual pattern was that his symptoms would improve and then return.  At a September 2008 appointment, the examiner indicated the Veteran had allergic rhinitis and that his allergy testing showed multiple positives; his sinuses appeared stable.  Examination revealed mild mucosal thickening in the ethmoid cavities and the examiner diagnosed severe chronic allergic rhinitis and mucosal edema.

In September 2009, the Veteran sought treatment and indicated his nose was better when he was overseas for work recently, but that it was aggravated by the sand.  He acknowledged some congestion and a little bit more tenderness.  Examination revealed no congestion anteriorly, no purulence, and no polyps.  The ethmoid cavities appeared to be open and there was slightly more congestion on the left than right.  The examiner indicated the Veteran's chronic sinusitis appeared stable at that time.  In October 2009, the Veteran reported a copious amount of green mucus on the right side of his nose for the past two weeks; he acknowledged that this was a recurrent problem and that he experienced significant reactive swelling.  Examination revealed open ethmoid cavities with a lot of congestion and mucosa and some purulence on the right side.

In November 2009, the Veteran reported feeling better after taking Levaquin for three weeks.  A CT scan revealed significant mucosal edema in his sinuses, which was more pronounced in the right nasal frontal region ethmoid.  Examination revealed resolving right side mucosal edema and some remaining ethmoid air cells.  The maxillary antrostomy was open on the left side and there was minimal edema.  The examiner suggested early prednisone treatment with steroid irrigations to see if the Veteran's severe reactive mucosal edema could be reduced, which seemed to be the main source of his problem.  At a January 2010 appointment, the Veteran complained of a fairly sudden onset of nasal and sinus congestion and a bilateral intranasal examination revealed edema, sticky secretions, purulent rhinorrhea and patent ostiomeatal complex and maxillary sinus ostea.  The Veteran's nasal membranes were decongested and anesthetized with topical agents for examination and the examiner diagnosed an exacerbation of chronic sinusitis and a probable component of rhinitis medicamentosa.

In August 2010, the Veteran reported a flare-up for the past three weeks with severe sinus congestion and mainly clear mucus.  On examination, the Veteran's nose showed some sinus congestion and mucosal edema, right worse than left; there was no purulence.  In March 2011, the Veteran sought treatment for recurring sinus swelling, mainly on the right side, followed by sinusitis, since January of that year.  The Veteran reported waking up congested in the morning and indicated he was on saline and used Afrin intermittently.  On examination, there was congestion on both sides of his nose, right greater than left, and some purulence in the right ethmoid cavity.  The examiner documented chronic sinusitis with a prior surgery and history of reoccurring reactive membranes.  In November 2011, the Veteran acknowledged a one week history of right sided nasal congestion with thick mucus when blowing his nose with a sinus headache.  On examination, the physician found the Veteran was congested with thick mucus on the right side and noted abnormal redness of the skin due to local congestion and inflammation. 

At a January 2012 private evaluation, the examiner documented that the Veteran experienced flare-ups of his allergies approximately four times a year, which caused severe right-sided nasal obstruction, although he did reasonably well in between those episodes.  A bilateral flexible sinus endoscopy was performed which revealed no active infection or fungus.  The impression was nasal and sinus allergies with intermittent severe obstruction, right side greater than left.  The examiner ordered a sinus CT scan to rule out chronic sinusitis.  In February 2012, an allergy test was positive and although a CT scan was performed, the examiner failed to draw any conclusions as to whether the Veteran's symptoms were due to chronic sinusitis or allergies.

At a May 2012 VA examination, the examiner diagnosed chronic sinusitis and rhinitis.  The Veteran indicated that despite allergy shots his right sinus blocked completely.  He was told by his private ear, nose, and throat doctor that he may need a turbinate injection and to start using nasal sprays.  The Veteran reported at least three to four treatments with antibiotics in the past year lasting at least fourteen days as well as prednisone and steroid injections.  At the examination, the Veteran exhibited symptoms attributable to chronic sinusitis, which included episodes of sinusitis, sinus pain and tenderness, and purulent discharge or crusting.  He acknowledged six non-incapacitating episodes over the past twelve months.  The examiner determined the Veteran's condition did not impact his ability to work.

At a June 2012 private appointment, the Veteran informed his physician that he experienced nasal obstruction on the right side three times since his last visit; examination revealed no evidence of an active infection.  The Veteran reported a previous otolaryngologist provided him with a low dose of prednisone to be used on an as needed basis to avoid having to come in every time this occurred and the physician agreed to prescribe the Veteran enough prednisone to last four episodes.

At a September 2015 VA examination, the examiner diagnosed chronic sinusitis and allergic rhinitis.  The Veteran indicated he took antibiotics for chronic sinus infections up to six times a year, for up to two weeks at a time.  At the examination, the Veteran did not have a current sinus infection.  The Veteran reported six non-incapacitating episodes over the past twelve months and denied incapacitating episodes over the past twelve months.  The examiner determined the Veteran's condition did not impact his ability to work.

In a December 2010 letter from the Veteran, he indicated his sinuses continued to bother him on a daily basis.  He stated, and his medical records confirm, that he sought treatment six times between July 2008 and September 2008.  The Veteran noted that while in Iraq from January 2009 through September 2009 he had two severe episodes, although there were limited medical facilities.  The Board notes that the evidence reflects the Veteran was working in Iraq as a civilian and not as part of the military during that time.  The Veteran also stated in his letter that since he moved to Florida he experienced three severe episodes and that he drove back to see his doctor in Georgia in August 2010 to be treated.  He further noted that he attempted to seek treatment when the pain was at its worst, but that it took four to seven days to make an appointment; because of this, numerous episodes went undocumented.

At his February 2015 hearing before the Board, the Veteran testified that he recently underwent a second sinus surgery in approximately September 2014.  The Veteran described a three week episode, which he referenced at his May 2012 VA examination, where his sinuses would not open up and it felt like his whole head was "full of snot."  He indicated he was unable to remove the congestion because his sinuses were so swollen and that during his surgery the surgeon had to "create another hole and scrape it out."  He described manifestations of his sinusitis as headaches and pain and indicated he constantly blew his nose to attempt to decongest his sinuses.  The Veteran stated it was difficult to become decongested until the swelling in his sinuses went down.  He reported feeling better since surgery but that when he stopped taking medication he experienced an episode.  He acknowledged only being four months post-surgery and indicated he was waiting for, "spring to roll around to see what happens."

In a January 2016 statement, the Veteran indicated that he submitted medical documentation reflecting that he experienced five to seven episodes a year and that at times his sinus swelling was so bad that his doctor was unable to evaluate him.  He also reported that when he was seen at VA for treatment, his symptoms may not have been seen or present during those evaluations.  

In order to be eligible for the next higher 30 percent disability rating, the evidence must demonstrate that the Veteran experienced three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  See 38 C.F.R. § 4.97.  Although the Veteran has indicated that he has experienced at least three incapacitating episodes of sinusitis a year, this assertion is not corroborated by the evidence of record, as the regulation clearly defines an episode of "incapacitating sinusitis" as one that requires treatment and bed rest by a physician.  See id (emphasis added).  There is no such evidence that any of the Veteran's physicians have ever prescribed bed rest; therefore, although the Veteran has described these episodes as incapacitating, they are not incapacitating as defined by regulation.

Nonetheless, the Veteran may still meet the criteria for a 30 percent rating if the evidence demonstrates that that he experienced more than six non-incapacitating episodes of sinusitis a year.  38 C.F.R. § 4.97.  The Board notes that the term "non-incapacitating" episode is not defined by regulation.  In this regard, following a strict interpretation of the regulation, a veteran who experiences seven non-incapacitating episodes each lasting a couple days would qualify to receive a 30 percent rating, while a veteran who experiences, for example, three non-incapacitating episodes lasting weeks at a time would not meet the criteria for a 30 percent rating.  Significantly, the medical and lay evidence of record reflects that the Veteran's episodes of sinusitis often lasted for weeks at a time often characterized by purulent discharge, pain and tenderness, and headaches.  Moreover, while the medical evidence does not necessarily demonstrate that he experienced more than six non-incapacitating episodes annually, the Veteran has stated that he does not receive treatment every time he experiences an episode.  In his December 2010 statement, the Veteran indicated he attempted to see his physician when the pain was at its worst, although it usually took up to a week to get an appointment, and because of this, numerous episodes have gone undocumented.  At his September 2015 VA examination, the Veteran reported six non-incapacitating episodes and one incapacitating episode, for a total of seven episodes in the past twelve months.  In a January 2016 statement, he indicated he experienced five to seven episodes in the past year.  While he reported experiencing six non-incapacitating episodes at his May 2012 VA examination and only experiencing two severe episodes while he was in Iraq between January 2009 and September 2009, given the fluctuation in the Veteran's symptoms, the Board recognizes that it is difficult to necessarily ascertain when one episode of sinusitis begins and ends and when another one starts.  As noted previously, the medical evidence of record confirms the severity of the Veteran's episodes and reflects that they sometimes last for weeks at a time.  Significantly, the Veteran has indicated that the normal course of an episode would be that it would improve and then become worse; this Board finds this makes it difficult to ascertain when one episodes ends and another begins.  

Following a thorough review of the evidence and with resolution of reasonable doubt in the Veteran's favor, the Board finds that throughout the period of the claim, the Veteran has experienced more than 6 non incapacitating episodes of sinusitis per year.  He is therefore entitled to a 30 percent rating throughout the period of the claim.  

A disability rating in excess of 30 percent is not warranted because there is no evidence of chronic osteomyelitis following radical surgery.  See 38 C.F.R. § 4.97, Diagnostic Code 6510.  Moreover, although the Veteran has undergone two surgeries for his sinusitis, and while the evidence reflects he experiences significant episodes of sinusitis, the evidence of record does not reflect that he experiences near constant sinusitis.  

The Board has taken into account the Veteran's lay statements and finds that his statements regarding the symptoms he experiences are competent and credible.  The Board's grant of a 30 percent rating is based, in part, on the Veteran's statements.  As explained above, his statements are not sufficient to establish that he has had the required number of incapacitating episodes, as defined by the regulation, to warrant a higher rating.

Additionally, the Board has considered whether staged ratings would be appropriate.  While there may have been day-to-day fluctuations of the Veteran's sinusitis episodes and symptoms, for the reasons explained above, the Board has determined that the criteria for a rating in excess of 30 percent have not been met for any portion of the period of the claim.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board has also considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed above, the known manifestations of the Veteran's chronic sinusitis are contemplated by the schedular criteria and a higher rating is provided for greater impairment.  Therefore, the Board concludes that referral of his claim for extra-schedular consideration is not warranted.

The Veteran has not claimed to be unemployable due to his sinusitis and there is no evidence that his sinusitis renders him unemployable.  Therefore, the issue of a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim when raised by the record). 



ORDER

The Board having determined that the Veteran's chronic sinusitis warrants a 30 percent rating, but no higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria governing the payment of monetary benefits.


REMAND

Right Ankle, Right Hip, and Left Shoulder Disabilities

In May 2008, the RO denied service connection for right ankle, right hip, and left shoulder disabilities.  The Veteran submitted a Notice of Disagreement (NOD) with those denials in June 2008, and in a November 2010 rating decision, the RO granted service connection for these three disabilities.  In December 2010, the Veteran submitted a VA Form 9 and attachment wherein he disagreed with the evaluations assigned.  The Board construes this as an NOD with the right ankle, right hip, and left shoulder ratings.  However, the RO has not provided the Veteran with a Statement of the Case (SOC) in response to his NOD.  Because the NOD placed the issues in appellate status, they must be remanded for the originating agency to issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Notably, although the Board had previously remanded these issues in April 2015 for the exact same reason, the AOJ has failed to take any action with respect to these issues.

Thoracolumbar Spine, Left Ankle, and Right Shoulder Disabilities

At his February 2015 Board hearing, the Veteran indicated his thoracolumbar spine, left ankle, and right shoulder disabilities had worsened.  Accordingly, in its April 2015 remand, the Board directed the AOJ to provide the Veteran with examinations to determine the current severity of those disabilities.  The Veteran was provided with these examinations in September 2015.

Recently, the U.S. Court of Appeals for Veterans Claims determined that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The September 2015 VA examination reports do not contain the results of all required range of motion testing, and the examiner has not indicated that he or she was unable to conduct the required testing.  Accordingly, new examinations are required.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should be completed, to include all VA treatment records from June 2015 to the present.

Accordingly, the case is REMANDED to the RO or Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should provide the Veteran and his representative with an SOC addressing the claims for higher ratings for his right ankle, right hip, and left shoulder disabilities.  It should also inform him of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to any of these issues, the RO or AMC should ensure that all indicated development is completed before the issues are certified to the Board.

2.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims for higher ratings for his thoracolumbar spine, left ankle, and right shoulder disabilities, to include all VA treatment records from June 2015 to the present.

3.  Then, the Veteran should be afforded VA examinations by an examiner with sufficient expertise to determine the current severity of his service-connected thoracolumbar spine, left ankle, and right shoulder disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.

The RO or AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  The examiner should also be directed to perform the same range of motion tests for the Veteran's right ankle and left shoulder.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examinations, documentation showing that he was properly notified of the examinations must be associated with the record.

5.  The RO or AMC should also undertake any other development it deems to be warranted.

6.  Then, the RO or AMC should readjudicate the Veteran's rating claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


